Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on June 14, 2022 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 1-20 pending in the application filed; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 06/14/2022 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 1-20 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The prior art made of Mehta et al (U.S. Pub. No. 2019/0278661) teaches method for scaling backup agents to be deployed for performing backup of a target system, comprising: training one or more machine learning (ML) models. Mehta et al (U.S. Pub. No. 2019/0278661) but fails to teach the following claimed features in combination with overall claimed limitations when interpreted in light of the specification.
The following is an examiner's statement of reasons for allowance: The prior art taken as a whole does not show nor suggest training one or more machine learning (ML) models of a first prediction algorithm with archived backup job samples; applying the first prediction algorithm to the archived backup job samples to predict a first set of execution times; training one or more second ML models of a second prediction algorithm that is different from the first prediction algorithm, with the archived backup job samples; applying the second prediction algorithm to the archived backup job samples to predict a second set of execution times; determining a total execution duration by applying a selected prediction algorithm to a total backup job number, wherein the selected prediction algorithm is selected among the first prediction algorithm and the second prediction algorithm based on which of the first set of execution times and the second set of execution times has a lower error comparison to actual execution times of the archived backup job samples; and determining a number of backup agents to deploy in a predefined time period based on the total execution duration and the total backup job number and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1-20 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records. The above features in conjunction with all other limitations of the dependent and independent claims 1-20 are hereby allowed.

Claims 1-20 are allowed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISAAC M WOO/Primary Examiner, Art Unit 2163